11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Brittany McNutt,                               * From the 35th District Court
                                                 of Brown County,
                                                Trial Court No. CV1209316A.

Vs. No. 11-14-00249-CV                         * September 30, 2016

Bhakta-BCP Management, LLC,                    * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Brittany McNutt.